DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Line 7, the recitation of, “bottom edge-part” should say “a bottom edge-part” to improve readability.
In Line 10, the recitation of, “middle part” should say “a middle part” to improve readability.
Claim 6 is objected to because of the following informalities:  
In Line 7, the recitation of, “bottom edge-part” should say “a bottom edge-part” to improve readability.
Appropriate correction is required.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation of, “the first protrusion” in Line 10 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one first protrusion” and Applicant is suggested to amend the limitation accordingly.
	Regarding Claim 3, the recitation of, “the first protrusion” in Line 1 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one first protrusion” and Applicant is suggested to amend the limitation accordingly.
	Regarding Claim 4, the recitation of, “the first protrusion” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one first protrusion” and Applicant is suggested to amend the limitation accordingly.
	Regarding Claim 7, the recitation of, “the first protrusion” in Line 1 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one first protrusion” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 8, the recitation of, “the first protrusion” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one first protrusion” and Applicant is suggested to amend the limitation accordingly.
Claims 3-5 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Interpretation(s):
	The recitation of included angle in Claims 1, 4, 6, and 8 are interpreted to mean an angle formed by two lines meeting at a common vertex.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jae (KR20130109515A).

    PNG
    media_image1.png
    697
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    632
    558
    media_image2.png
    Greyscale





Regarding Claim 1, Jae discloses a propeller fan comprising:
a shaft (see annotated figure 2 above) disposed on a rotation axis (vertical axis through shaft, see annotated figure 2); and
a blade (22, figure 2 or 52, figure 8’ annotated from figure 8 above) disposed adjacent to an outer circumferential surface of the shaft (see annotated figure 2), the blade having a leading edge (see annotated figure 8’) and a trailing edge (see annotated figure 8’),
wherein the trailing edge has a notch (see airflow guide portion 59 forming a notch on the trailing edge, annotated figure 8’), 
wherein the notch includes a pair of side edge-parts (see side edge parts considered to be the parts of 59 outlining the two recesses, and the selected regions are also highlighted as the side edge part(s) region on the upper blade for clarity, annotated figure 8”) forming an acute included angle (see tangent lines drawn from respective side edge parts reasonably disclosing an acute angle α, annotated figure 8’) and a bottom edge-part located between the pair of side edge-parts (bottom edge-part considered to be the part of 59 formed between the side edge parts i.e. the part that outlines the two first protrusions and the second protrusion, and the selected region is also highlighted as the bottom edge part region on the upper blade for clarity, annotated figure 8’),
wherein the bottom edge-part includes at least one first protrusion (see central first protrusion, annotated figure 8’) having an obtuse included angle (see two tangent lines drawn from the central first protrusion reasonably disclosing an obtuse angle ß, annotated figure 8’), and
(see first protrusion(s) located between the two extremes ends of 59 i.e. in a middle part of the notch) in a radial direction of the blade (a radial direction from center of the hub extending away towards the outer circumferential surface of the blade 52, see annotated figure 8’).  
Regarding Claim 3, Jae discloses that the first protrusion includes one or more arcs (central first protrusion is curved and includes one or more arcs, see annotated figure 8’). 
Regarding Claim 4, Jae discloses that the notch includes two recesses (see two recesses, annotated figure 8’) arranged on opposite sides of the first protrusion (see annotated figure 8), and 
wherein at least one of the two recesses has an obtuse included angle (see two tangent lines drawn from the recess closer to the hub reasonably disclosing an obtuse angle γ, annotated figure 8’).
Regarding Claim 5, Jae discloses that the at least one first protrusion of the bottom edge-part comprises a plurality of first protrusions (see two first protrusions, annotated figure 8’).

    PNG
    media_image3.png
    628
    554
    media_image3.png
    Greyscale





Regarding Claim 6, Jae discloses a propeller fan comprising:
a shaft (see annotated figure 2) disposed on a rotation axis (vertical axis through shaft, see annotated figure 2); and
a blade (22, figure 2 or 52, figure 8” annotated from figure 8 above) disposed adjacent to an outer circumferential surface of the shaft (see annotated figure 2), the blade having a leading edge (see annotated figure 8”) and a trailing edge (see annotated figure 8”),
wherein the trailing edge has a notch (see airflow guide portion 59 forming a notch on the trailing edge, annotated figure 8”),
wherein the notch includes a pair of side edge-parts (see one side edge part considered to be the part of 59 outlining the recess closer to the hub, and another side edge part considered to be the S-shaped part of 59 outlining the recess closer to the tip of the blade 52 and the second protrusion, and the selected regions are also highlighted as the side edge part(s) region on the upper blade for clarity, annotated figure 8”) forming an acute included angle (see tangent lines drawn from respective side edge parts reasonably disclosing an acute angle α, annotated figure 8”) and a bottom edge-part located between the pair of side edge-parts (bottom edge-part considered to be the part of 59 outlined by the two first protrusions, and the selected region is also highlighted as the bottom edge part region on the upper blade for clarity, annotated figure 8”), and
wherein the bottom edge-part includes at least one first protrusion (see central first protrusion, annotated figure 8”) having an obtuse included angle (see two tangent lines drawn from the first protrusion reasonably disclosing an obtuse angle ß, annotated figure 8), and
wherein one of the pair of side edge-parts is located adjacent to an outer circumference of the propeller fan (see side edge-part adjacent to the outer circumferential surface of the blade 52, annotated figure 8”) and includes a second protrusion (see annotated figure 8”).
Regarding Claim 7, Jae discloses that the first protrusion includes one or more arcs (see central first protrusion being curved and includes one or more arcs, see annotated figure 8”).
Regarding Claim 8, Jae discloses that the notch includes two recesses (see two recesses, annotated figure 8”) arranged on opposite sides of the first protrusion (see annotated figure 8”), and 
wherein at least one of the two recesses has an obtuse included angle (see two tangent lines drawn from the recess closer to the hub reasonably disclosing an obtuse angle γ, annotated figure 8”).
Regarding Claim 9, Jae discloses that the at least one first protrusion of the bottom edge-part comprises a plurality of first protrusions (see two first protrusions, annotated figure 8”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 20161666600A relates to an axial fan with a blade including a trailing edge depression/recess (see figure 4).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sabbir Hasan/Examiner, Art Unit 3745